Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
					   REJECTION
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dannhauser et al. (US 2013/0293647 A1).
Dannhauser et al. teach pre-treatment coating (i.e., TS-1.2 taught in table 1.1) comprising 42.0 wt.% of CaCl2, 12.0 wt.% of latex, 5.0 wt.% of matte/wax. 
Dannhauser et al. teach pre-treatment coating TS-2 comprising 9.9 parts of CaCl2, 0.25 parts of polyurethane latex and PTFE wax having particle sizes of 6 and 4 µm meeting claim 6 in example 2.
Dannhauser et al. teach pre-treatment coating TS-3 comprising 50 parts of CaCl2, 9 parts of cationic styrene-acrylic latex meeting claim 7 and wax in example 3.
Such pre-treatment coating would meet claims 8 and 9.
Dannhauser et al. further teach various metal salts in [0039] meeting claim 4.
Dannhauser et al. further teach that particles may comprises the wax and other soft polymer particles such as polypropylene having an average particle size of 2-10 µm in [0040-0041] which would make claims 6 and 7 obvious.
Dannhauser et al. teach a pre-treating a substrate such as a paper in [0023-0025] and the recited treated liner for corrugated packaging of claims 10-13 would be an intended use which would have little probative value.  In other words, a paper substrate coated with the pre-treating coating would meet the recited treated liner.
As to the recited uncoated white top liner of claim 11, the uncoated paper taught by Dannhauser et al. would be expected have various colors such as brown and white and the white color paper would be expected to provide a better contrast to a printed ink on the paper than a paper having a color due to the white background.  Thus, utilization of the white color paper would have been obvious.
As to the recited in-line coating of claim 12, Dannhauser et al. teach utilization of a lab-scale extrusion hopper coating machine in [0065] which would meet the recited in-line coating of claim 12.
The instant invention further recites a dry solid content of about 5 wt.% to 40 wt.% based on a total weight of the pre-treatment coatings over Dannhauser et al.
Dannhauser et al. teach pre-treatment coatings comprising a solid content of at least 30 wt.% of more in abstract and [0024-0025] in which a coating on a topmost layer of a substrate is further taught.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the pre-treat coatings of Dannhauser et al. further comprising a solid content of at least 30 wt.% since Dannhauser et al. teach a solid content of at least 30 wt.% absent showing otherwise.
Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); MPEP 2123.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Swei et al. (US 8,765,852) in view of Dannhauser et al. (US 2013/0293647 A1). 
Swit et al. teach pre-treatment coatings useful in packaging applications such as on an uncoated medium at col. 1, line 49 to col. 2, line 21.   
Swei et al. teach pre-treatment coatings in examples in table 1C.  For example, Pre-treat Coating #12 teaches 11.43 wt.% of CaCl2, 78.22 wt.% of latex, 11.43 wt.% of wax having a particle size of 8 µm (meeting claim 6), 0.38 wt.% of surfactant and 0.15 wt.% of defoamer in water (as the solvent, see col. 9, lines 35-36 and claim 1).  The Pre-treat Coating #12 is devoid of a pigment meeting claim 9.
Swei et al. teach 5-20 wt.% of fixer (e.g., CaCl2, see a bridging paragraph of cols. 4-5 also) and at least 35 wt.% of a mixture of the latexes at col. 2, lines 22-45.  Swei et al. teach various cationic and nonionic surfactants such as PF159 nonionic surfactant at col. 6, lines 51 to col. 7, line 15 which would make claim 8 obvious.  Swei et al. teach wax including polypropylene at col. 4, line 31 which would make claim 5 obvious.  Swei et al. teach various latexes at col. 5, lines 38-53 which would make claim 7 obvious.
Such disclosure would also make the recited amounts of claims 2, 3 and 5 obvious and see the following case laws.  
Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); MPEP 2123.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
The instant invention further recites a dry solid content of about 5 wt.% to 40 wt.% based on a total weight of the pre-treatment coatings over the Pre-treat Coating #12 comprising water and a treated liner over Swei et al.
Again, Swit et al. teach pre-treatment coatings useful in packaging applications such as on an uncoated medium at col. 1, line 49 to col. 2, line 21.   
Dannhauser et al. teach a pre-treating a substrate such as a paper in [0023-0025] and the recited treated liner for corrugated packaging of claims 10-15 would be an intended use which would have little probative value.  In other words, a paper substrate coated with the pre-treating coating would meet the recited treated liner.
As to the recited uncoated white top liner of claim 11, the uncoated paper taught by Dannhauser et al. would be expected have various colors such as brown and white and the white color paper would be expected to provide a better contrast to a printed ink on the paper than a paper having a color due to the white background.  Thus, utilization of the white color paper would have been obvious.
As to the recited in-line coating of claim 12, Dannhauser et al. teach utilization of a rod-coating in example 1] which would meet the recited offline coating of claim 12.
Dannhauser et al. teach pre-treatment coatings comprising a solid content of at least 30 wt.% of more in abstract.  Dannhauser et al. further teach inline application on a substrate in [0037] which would make claims 14 and 15 obvious.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the Pre-treat Coating #12 of Swei et al. with other variations discussed above having a solid content of at least 30 wt.% taught by Dannhauser et al. since both teach the pre-treatment coatings and modifications to components and amounts thereof falling within scope of Swei et al. and since utilization of a pre-treatment coatings comprising a solid content of at least 30 wt.% is well-known as taught by Dannhauser et al. and further to obtain a treated liner/paper thereof since Swei et al. and Dannhauser et al. teaching treated substrates absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,762,533) in view of Dannhauser et al. (US 2013/0293647 A1). 
EP teaches a pre-treat coating 3 comprising 64.66 wt.% of CaCl2, 8.26 wt.% of latex, 12.93 wt.% of wax having a particle size of 15-18 µm and a surfactant in table 1A.
EP teaches a pre-treat coating 4 comprising 74.26 wt.% of CaCl2, 9.90 wt.% of latex, 14.85 wt.% of wax having a particle size of 15-18 µm and a surfactant in table 1A.
Such coatings would meet claims 1, 9 and 13 except the instantly recited amount of a solid content. 
EP teaches various metal salts in [0032-0033] meeting claim 4.
EP teaches various latexes in [0035] meeting claim 7.  EP teaches an amount of the latex being 5-15 wt.% in [0038] in which an adjustment to the amount depending on the desired application is further taught.  Thus, utilization of about 20 wt.% recited in the instant claim 3 in the pre-treat coating 3 of EP would have been obvious which would meet the amount recited in claim 3 since EP further teaches modifications to amounts in [0056].  See the following case laws.  
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  
Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976). MPEP 2123.
EP teaches the wax particle having a size of 1-50 µm, 5-12 µm and 8 µm in [0022] and polypropylene wax in [0027] which would make claims 5 and 6 obvious.
EP further teaches cationic and nonionic surfactants such as PF159 nonionic surfactant in [0042] which would make claims 2 and 8 obvious.
EP teaches a durable coating to an uncoated medium in [0012-0016] in which papers such as Kraft useful for wrapping papers, corrugated fiberboard and packaging papers are further taught in [0014].  Such disclosure would make claims 10 and 10-15 except an amount of a solid content.  Further, the recited treated liner for corrugated packaging of claims 10 and 14 would be an intended use and a paper coated with the pre-treat coating would meet the recited treated liner.
EP teaches coating of the pre-treat coating onto uncoated print media via rod coating in [0058] which would meet make the recited offline of claim 12.
As to the recited uncoated white top liner of claim 11, the uncoated top liner such as the Kraft paper taught by EP would be expected have various colors such as brown and white and the white color paper would be expected to provide a better contrast to a printed ink on the paper than a paper having a color due to the white background.  Thus, utilization of the white color paper would have been obvious.
EP further teaches utilization of solvents such as water in [0015] and Fig. 2.
The instant invention further recites a total dry solids content of about 5 wt.% to about 40 wt.% over the examples of EP.
Dannhauser et al. teach pre-treatment coatings comprising a solid content of at least 30 wt.% of more in abstract.  Dannhauser et al. further teach inline application on a substrate in [0037] which would make claims 14 and 15 obvious.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the Pre-treat Coating #12 of Swei et al. with other variations discussed above having a solid content of at least 30 wt.% taught by Dannhauser et al. since both teach the pre-treatment coatings and modifications to components and amounts thereof falling within scope of Swei et al. and since utilization of a pre-treatment coatings comprising a solid content of at least 30 wt.% is well-known as taught by Dannhauser et al. absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,414,937 in view of US 2013/0293647 A1.
US’937 teaches a pre-treatment coating composition comprising an evaporable liquid vehicle and the instant components and amounts thereof overlapping the instant amounts in claims 1-8. US’937 further teaches a print medium and a method of coating in claims 9-15.
The instant invention further recites a dry solid content of about 5 wt.% to 40 wt.% based on a total weight of the pre-treatment coatings and other limitations over US’937.
US’647 teaches pre-treatment coatings comprising a solid content of at least 30 wt.% of more in abstract and [0024-0025] in which a coating on a topmost layer of a substrate is further taught.   US’647 teaches wax having particle sizes of 6 and 4 µm in example 2.  US’647 teaches a pre-treating a substrate such as a paper in [0023-0025] and the recited treated liner for corrugated packaging of claims 10-13 would be an intended use which would have little probative value.  In other words, a paper substrate coated with the pre-treating coating would meet the recited treated liner.
As to the recited uncoated white top liner of claim 11, the uncoated paper taught by US’647 teaches would be expected have various colors such as brown and white and the white color paper would be expected to provide a better contrast to a printed ink on the paper than a paper having a color due to the white background.  Thus, utilization of the white color paper would have been obvious.
As to the recited in-line coating of claim 12, US’647 teaches utilization of a lab-scale extrusion hopper coating machine in [0065] which would meet the recited in-line coating of claim 12.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the solid content of at least 30 wt.% of more, the known particle size of the wax and coating method taught by US’647 in claims of US’937 since utilization the solid content of at least 30 wt.% of more, particle size of the wax and coating method is well-known as taught by US’647 absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0352877 A1 teaches pre-treatment coating and use of a solvent in an amount of 0.1-40 wt.% in [0040].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 1, 2022                                                            /TAE H YOON/                                                                                       Primary Examiner, Art Unit 1762